Case: 21-60543     Document: 00516271143         Page: 1     Date Filed: 04/07/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          April 7, 2022
                                  No. 21-60543
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   Gregorio Jarimillo-Morones,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A200 226 570


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Gregorio Jarimillo-Morones, a native and citizen of Mexico, petitions
   for review of an order by the Board of Immigration Appeals (BIA) dismissing
   his appeal from the denial of his application for cancellation of removal and
   his request for voluntary departure. Jarimillo-Morones contends that his


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60543      Document: 00516271143           Page: 2   Date Filed: 04/07/2022




                                     No. 21-60543


   misdemeanor conviction for cockfighting is not a crime involving moral
   turpitude and that the immigration judge’s determination that it was a crime
   of moral turpitude infected the analysis of his case. However, the BIA
   declined to address whether he had been convicted of a crime of moral
   turpitude and instead found that he was ineligible for cancellation of removal
   solely because he failed to demonstrate that his removal would cause
   exceptional and extremely unusual hardship to his qualifying relatives.
   Because he does not challenge the determination that he failed to
   demonstrate an undue hardship to his qualifying relatives, he has abandoned
   any challenge to that determination. See Chambers v. Mukasey, 520 F.3d 445,
   448 n.1 (5th Cir. 2008). Moreover, we lack jurisdiction to review the
   discretionary denial of a request for voluntary departure. See Sattani v.
   Holder, 749 F.3d 368, 372-73 (5th Cir. 2014), abrogated in part on other grounds
   by Guerrero Trejo v. Garland, 3 F.4th 760, 772-73 (5th Cir. 2021); 8 U.S.C.
   § 1252(a)(2)(B)(i); 8 U.S.C. § 1229c(f).
          Accordingly, the petition for review is DENIED in part and
   DISMISSED in part.




                                          2